Citation Nr: 1135112	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  08-28 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a neurological disability of the upper extremities, to include as secondary to a service-connected cervical spine disability.  


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to June 1998 with subsequent service in the Marine Reserves from 1997 to 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  Jurisdiction over the claims file is currently held by the RO in Columbia, South Carolina.  

The Veteran was scheduled for a hearing before the Board at the RO in December 2010.  The Veteran did not appear for the hearing, and has not requested that it be rescheduled.  The Board will therefore consider the hearing request as withdrawn.  38 C.F.R. § 20.702(d) (2010).  

In February 2011, the Board found that the Veteran's claim for service connection for a cervical spine disability also encompassed a claim for service connection for a neurological disability of the upper extremities resulting from a cervical spine disability.  Therefore, the Board took jurisdiction over both claims on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (the Board's jurisdiction is limited to deciding questions in "appeals"...which have been the subject of a decision by an Agency of Original Jurisdiction (AOJ)).  On that occasion, the Board granted the Veteran's claim for service connection for a cervical spine disability and remanded the claim for service connection for a neurological disability of the upper extremities, to include as secondary to his service-connected cervical spine disability, for further evidentiary development.  Specifically, the Board directed that the Veteran be provided corrective VCAA notice pertaining to a claim for service connection on a secondary basis, and that he be afforded a neurological VA examination with a nerve conduction study of the upper extremities.  The requested development was completed, and the remand orders were satisfied.  The case has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2. The Veteran has been granted service connection for, among other disabilities, a cervical spine disability diagnosed as disc osteophytes complex with stenosis.  

3. The only medical opinion to address the etiology of the Veteran's claimed neurological disability of the upper extremities weighs against a finding of any relationship between the claimed disability and either the Veteran's service or his service-connected cervical spine disability. 


CONCLUSION OF LAW

The criteria for service connection for a neurological disability of the upper extremities, to include as secondary to a service-connected cervical spine disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in April and June 2007 letters issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Those letters, in addition to April and July 2010 letters, further advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  A February 2011 letter further provided notice to the Veteran of the evidence and information needed to substantiate his claim for service connection on a secondary basis on appeal.  The claim was readjudicated in July 2011.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes active duty and reserve service treatment records, active duty and reserve service personnel records, a VA QTC examination and report, VA treatment records and an examination report, and lay statements.  The VA examiner reviewed all relevant history, conducted a complete examination, and provided a well supported explanation for the opinion.  Therefore, the examination report is adequate to allow resolution of the issue on appeal.

As discussed above, the VCAA provisions have been considered and satisfied.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Legal Criteria - Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated in the line of duty while performing active duty training (ACDUTRA) or injury incurred or aggravated by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).  ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22) (a).  INACDUTRA means, in pertinent part, duty (other than full-time duty) prescribed for Reserves . . . by the Secretary concerned under section 206 of title 37 [37 USCS § 206] or any other provision of law; and special additional duties authorized for Reserves . . . by an authority designated by the Secretary concerned and performed by them on a voluntary basis in connection with the prescribed training or maintenance activities of the units to which they are assigned.  Id. at § 101 (23) (a) and (b).  However, presumptive periods do not apply to ACDUTRA and INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

At the outset, the Board notes that in this case, the Veteran asserts that he is entitled to service connection for a neurological disability of the upper extremities which he asserts is the result of an injury sustained while performing drill in May 2000 as a Marine Corps Reservist.  As the claimed disability is an injury, service connection may potentially be granted based upon an injury incurred or aggravated during either ACDUTRA or INACDUTRA.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Finally, under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he is entitled to service connection for a neurological disability of the upper extremities, to include as secondary to a service-connected cervical spine disability, due to an injury that occurred during a period of INACDUTRA.  Specifically, he asserts that while on a weekend drill in May 2000, he was instructed to attempt to close a jammed motor pool bay door weighing approximately 350 pounds and positioned 15 feet in the air.  Upon doing so, the door fell and struck him in the head and neck.  He further states that ever since then, he has experienced numbness and tingling in his right arm, tingling in his fingers, and pain in the both shoulders depending on which way he turns his head. 

The Veteran contends that his current neurological condition of the upper extremities was incurred in service, and as such, is directly related to service or is proximately due to or the result of his service-connected cervical spine disability.  

Turning to the evidence, in May 2000, the Veteran's Reserve treatment records show that he sought treatment one day following being struck in the back of the head during the aforementioned incident.  The incident did not result in loss of consciousness, but he was stunned.  He complained of neck and back pain without radiculopathy.  Upon examination, strength of the upper extremities was good (5/5).  He was assessed with a neck injury at drill time and referred to Beaumont Army Medical Center for further evaluation.  A June 2000 treatment record from the Beaumont Army Medical Center did not note any complaints related to the bilateral upper extremities.  In any event, cranial nerves II - XII were found to be intact and diagnoses included post concussional syndrome and a vertebral injury.  

In 2002, a December Marine Corps Reserve Report of Medical History showed that the Veteran reported experiencing a painful shoulder and recurrent back pain.  

In 2003, a February Marine Corps Reserve Report of Medical History was positive for a painful shoulder which reportedly felt like a nerve was pinched.  The associated Report of Medical Examination showed that since the Veteran's May 2000 head injury, he reportedly experienced pain in the medial left scapula, at rest and with exercise, and he was limited to lifting 150 pounds or less.  Significantly, however, numbness, motor change, and weakness of the extremities were denied.  Upon examination, a neurological abnormality was noted, however, it appears to be related to the lower extremities.  The upper extremities were described as normal and there was no abnormal range of motion, however, extension to resistance produced pain in the medial area of the scapula.  Significantly, clinical evaluation revealed that cranial nerves II - XII were grossly intact and strength and sensation of all extremities was also intact.  There were no diagnoses pertaining to the upper extremities and the Veteran was referred for further neurological evaluation.  In April, a Reserve treatment record from the Chattanooga Neurology and Head Ache Center showed complaints of back pain and the first complaints of numbness and tingling in the right hand were documented.  Examination of the cranial nerves showed an intact visual field and no muscle weakness.  The Veteran was diagnosed with back pain with radiation of numbness and tingling to the right hand, considered to be radicular pain unless proven otherwise.  An electromyography (EMG) evaluation for radiculopathy and additional neurological imaging studies were recommended depending on EMG findings.  A May follow-up note stated that due complaints of back pain, mainly in the upper thoracic spine with focal tenderness, that degenerative disease was being considered, significantly, however, it was not radicular-type pain.  

Following the Veteran's discharge from Reserve service, an August 2007 QTC examination showed complaints of a cervical spine condition with numbness and tingling in the arms and fingers, reportedly since November 2006.  The Veteran further reported severe pain in the arms and shoulders when holding something for longer than 20 minutes.  Physical examination of the cervical spine showed evidence of radiating pain on movement and pain in the middle of the shoulder blade, without evidence of muscle spasm.  Cranial nerves and coordination were normal and the upper extremities demonstrated normal sensory and motor function.  Reflexes of the biceps and triceps was 3+ bilaterally.  Significantly, the examiner stated that there was no diagnosis for a cervical spine condition with numbness and tingling in the arms and fingers because there was no pathology from which to render a diagnosis.  

In 2008, VA treatment records show continued complaints of numbness and tingling from the shoulder to the hand bilaterally, with occasional shooting pain into the arms.  A January VA treatment note stated that upon physical examination, there was a palpable spasm in the mid cervical spine, more so on the right.  The diagnostic assessment indicated peripheral neuropathy and the Veteran was referred to neurology for EMG testing.  Significantly, however, a March VA neurological consultation report shows that EMG testing showed normal upper extremities and peripheral neuropathy was not diagnosed.  

In 2009, a January neurological VA examination report for a separate condition showed that the cranial nerves were intact and there was normal sensation and motor function of the upper extremities.  An April CT scan of he cervical spine showed small disc protrusion at the C3-C4, C4-C5, and C6-C7 levels.  A July MRI of the cervical spine revealed moderate disc osteophyte complex that produced moderate right and mild left foramina stenosis with mild central canal stenosis.  In addition, a high signal density was seen which possibly represented a small diffuse center angular tear.  In October, a statement from Veteran reported continued complaints of tingling in his arms and hands.  

In September 2010, a Traumatic Brain Injury VA Examination Report noted complaints of recurrent sensory changes of numbness in the right arm.  However, the report did not contain any diagnoses pertaining to the upper extremities.  

In accordance with the Board's February 2011 remand directives, the Veteran was afforded a VA neurological examination to determine the nature and etiology of any neurological disability of the upper extremities.  The claims file was reviewed.  The Veteran reported pain with intermittent and occasional shooting of numbness and tingling down to the knuckles and fingertips on his right side only.  Flares were reported 3 to 4 times per week, precipitated by holding his child for too long.  Upon physical examination of the upper extremities, however, strength was 5/5 and sensation to light touch was normal.  Reflexes were 2+.  Cranial nerves II - XII were grossly intact.  A physical examination of the back was normal and shoulder shrug was 5/5 bilaterally without bursa sac tenderness.  Diagnostic tests of an EMG and x-rays of the cervical spine and right shoulder were ordered.  

The associated radiology reports of the right shoulder and cervical spine were normal, however, the cervical spine did have minimal straightening of the normal cervical lordosis and wide neural foramina without evidence of stenosis.  An associated EMG consultation report noted that complaints of pain were limited to the right upper extremity only, described as intermittent tingling in the lateral arm, forearm, and hand.  The Veteran further reported neck and interscapular pain, however, he denied shoulder girdle weakness.  There was no history of diabetes.  

Significantly, EMG findings were normal and revealed normal right median and ulnar distal sensory and motor latencies and amplitudes.  All examined muscles showed no evidence of electrical instability.  There was no electrophysiological evidence of right carpal tunnel syndrome and no evidence of right cervical radiculopathy, however, the examiner stated that such findings did not rule out structural pain generators that may be seen on spinal imaging studies.  Accordingly, clinical correlation with a MRI of the cervical spine was advised.  With respect to this suggestion, the Board finds that additional development consisting of an MRI is not required as an MRI was previously performed in July 2009, and the report interpreting it is already of record.  

In light of the above, in addition to the evidence of record, the March 2011 VA examiner diagnosed right upper extremity paresthesias without evidence of radiculopathy.  Based upon a review of the claims file, to include a significant history of normal EMGs and x-rays, the examiner opined that the diagnosed right upper extremity paresthesias, without evidence of radiculopathy, was not etiologically related to any incident of the Veteran's service or caused or aggravated by his service-connected cervical spine disability.  In an addendum the VA examiner noted that the March 2011 EMG was also normal, with no evidence of right cervical radiculopathy.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that service connection for a neurological disability of the upper extremities is not warranted on any basis.  

Specifically, the evidence shows that the Veteran has a current diagnosis of right upper extremity paresthesias without evidence of radiculopathy.  In this regard, the Board acknowledges that a January 2008 VA treatment record indicates a diagnostic assessment of peripheral neuropathy and referred the Veteran for specialized neurological testing which did not indicate such diagnosis.  Accordingly, while the January 2008 physician is competent and credible to report such diagnosis, the Board finds such diagnosis inherently inconclusive in light of the referral for specialized in depth neurological testing which did not indicate such diagnosis.  As such, it cannot form the basis for a finding of a current diagnosis and disability of peripheral neuropathy.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Moreover, while subsequent VA treatment records show notation of a past medical history of peripheral neuropathy, despite significant neurological testing throughout the record, such diagnosis was never made prior to or after the January 2008 diagnostic assessment of peripheral neuropathy.  

In regards to an in-service incurrence or aggravation of a disease or injury, the Board notes that although the claimed May 2000 incident is documented in the Veteran's Reserve treatment records, there were no complaints pertaining to a possible neurological disability of either upper extremity until nearly three years following that incident.  Nevertheless, complaints of numbness and tingling in his right hand were noted in April 2003 during Reserve service and was stated to be radicular-type pain unless proven otherwise.  However, the follow-up treatment note dated one month later clarified that it was not radicular-type pain.  Accordingly, the Veteran's service treatment records do not show an in-service incurrence or aggravation of a neurological disability of either upper extremity during service.  

In regards to continuity of symptomatology, although numbness in the right hand was noted during and after service, there is no medical evidence of record linking the Veteran's current complaints of right upper extremity paresthesias to the incident documented in the Veteran's service treatment records or to the complaints of numbness in the right hand during service.  Indeed, the March 2011 VA examiner, following a review of the claims file, opined that in light of the medical evidence of record, that the diagnosis of right upper extremity paresthesias, without evidence of radiculopathy, is not etiologically related to any incident of the Veterans service, nor was it caused or aggravated by his service-connected cervical spine disability.  

The Board acknowledges that lay evidence can be competent and sufficient to establish a diagnosis of a condition, however, the Veteran, without medical training, does not meet the burden of presenting competent evidence as to medical cause and effect, or a diagnosis, merely by presenting his own statements.  While the Veteran may attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain or feelings in his upper extremities, he is not competent to offer a medical conclusion or diagnosis of a neurological disability, as such diagnosis requires extensive specialized neurological testing such as an EMG and nerve conduction studies.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Here, there is no evidence showing, nor does the Veteran assert, that he has medical training to provide competent medical evidence as to a diagnosis and the etiology of the claimed neurological disability of the upper extremities.

Accordingly, because the record fails to link the Veteran's currently reported paresthesias of the upper right extremity without radiculopathy to military service or to the service-connected cervical-spine disability, service connection for a neurological disorder of the upper extremities must be denied.  A veteran seeking disability benefits must establish not only the existence of a current disability but he must also establish the presence of an injury or event service, as well as an etiological connection between his military service or a service-connected disability and the current disability.  Boyer, 210 F.3d at 1353 (Fed. Cir. 2000).  Presently there is no competent and credible evidence of a nexus between the Veteran's current neurological disability of the right upper extremity and his military service, nor does the competent medical evidence of record show that it is caused or aggravated by the Veteran's service-connected cervical spine disability.  Accordingly, the preponderance of the evidence is against the claim and service connection is denied.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  


ORDER

Entitlement to service connection for a neurological disability of the upper extremities, to include as secondary to a service-connected cervical spine disability, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


